Citation Nr: 0112829	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-12 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active service from December 1938 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to an increased 
rating for PTSD.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's disability from PTSD is manifested by somewhat 
depressed mood and anxiety, occasional nightmares and 
occasional intrusive thoughts about war 

experiences, the degree of which symptoms being, at most, 
moderate, without such symptoms as panic attacks; mood 
disturbances; impairment in judgment, memory, or 
comprehension; or difficulty establishing work relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, Part 4, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

This claim arises from the veteran's application for an 
increased compensation for his service-connected PTSD.  There 
is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  VA has also secured all VA 
and private medical records that the veteran has indicated 
are pertinent to his claim, and VA has satisfied its duty 
with respect to such records and with receipt of sufficient 
information to proceed.  VA's duty to assist the claimant in 
this regard accordingly has been satisfied.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the January 1998 rating 
decision and the statement of the case.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the 

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of veterans' claims, have been satisfied.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).

The veteran's service medical records show that he was 
diagnosed with battle fatigue in July 1945.  He was granted 
service connection for combat fatigue by the RO's December 
1945 rating decision, which awarded a rating of 50 percent, 
effective from the date of the day following his separation 
from service.  Effective in March 1947, the rating was 
reduced to 10 percent.  The 10 percent rating remained in 
effect until it was increased by the RO's February 1996 
rating decision to 30 percent for PTSD, formerly diagnosed as 
battle fatigue, effective from March 30, 1994.  The 30 
percent rating has been in effect since that time.



The veteran's claim for an increased rating was filed in 
August 1997.  He did not identify sources of evidence that 
might support his claim.  VA outpatient treatment records 
dated within the year preceding the veteran's claim do not 
show treatment for PTSD.

During a VA examination in November 1997, the veteran 
reported having frequent nightmares but awakening feeling 
well.  He complained of mild depression and some worry about 
memory loss.  He denied previous hospitalizations, suicide 
attempts, and use of alcohol or drugs.  On mental status 
examination, he was cooperative and pleasant.  He was neatly 
dressed and his affect was full and appropriate.  His mood 
was somewhat depressed and very anxious.  He denied auditory 
and visual hallucinations but admitted to nightmares and 
intrusive thoughts about the war.  There was no psychomotor 
retardation.  The veteran's thinking was coherent but content 
was meager and intellectual functions were fairly impaired, 
especially concentration and memory for recent events.  No 
paranoid thoughts were elicited.  The examiner reported a 
diagnosis of PTSD, moderate and chronic, and cognitive 
disorder, not otherwise specified, moderate.  On a scale used 
to assess overall level of functioning (GAF), the examiner 
reported a score of 60, which is indicative of moderate 
symptoms, such as flattened affect, circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social or 
occupation functioning, such as having few friends or having 
conflicts with peers or co-workers.  The veteran was referred 
to the VA mental health clinic for evaluation and treatment 
for a cognitive disorder and PTSD.

The veteran testified in March 1998 that he had not had 
treatment for PTSD.  He was taking vitamins, but no 
medications.  He worked as a volunteer one day a week at a 
hospital.  He had been married to his second wife for 27 
years.  He described his relationships with his children as 
excellent.  He attended church regularly with 

his wife.  He reported having occasional nightmares which 
sometimes caused him to awaken, although he stated that he 
usually went back to sleep.

VA outpatient treatment notes dated in February 1998 
indicated that the veteran was well-groomed and casually 
dressed.  He had difficulty with recall of events and 
incidents.  The examiner reported that it was unclear whether 
the veteran's memory difficulties were organic.  The 
veteran's wife was described as supportive of the veteran.  
She reported that he had been experiencing progressively 
worse problems with short-term memory.  Outpatient notes 
dated in April 1998 show that a computed tomography (CT) scan 
had shown atrophy.  The examiner reported an impression of 
probable Alzheimer's disease.  In notes dated in April 1999, 
an examiner reported that a January 1998 CT scan of the 
veteran head was normal except for atrophy.  The examiner 
noted the veteran's history of Alzheimer's disease, PTSD, and 
chronic dizziness.  The reported impression was probable 
Alzheimer's disease.

The veteran was examined in June 1999 to determine if he 
needed regular aid and attendance.  Pertinent findings 
included senility, inability to leave home without 
attendance, and permanent confinement to home or its 
immediate area.  The diagnoses, reported in the following 
order, were Alzheimer's disease, PTSD, and history of chronic 
dizziness.

The Board has reviewed the entire record and finds that the 
veteran's disability from PTSD is manifested by somewhat 
depressed mood and anxiety, with occasional nightmares and 
occasional intrusive thoughts about war experiences, the 
degree of which symptoms being, at most, moderate.  His PTSD 
is not shown to be manifested by such symptoms as panic 
attacks; mood disturbances; impairment in judgment, memory, 
or comprehension; or difficulty establishing work 
relationships.  The Board notes that, while such symptoms may 
in fact be present, they have apparently been attributed to 
disabilities other than PTSD.  For the foregoing 

reasons, and based on a review of the entire record, the 
Board concludes that the criteria for a rating in excess of 
30 percent for PTSD have not been met.

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, (2000).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluation.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  In the absence of showing of such 
symptoms as panic attacks; mood disturbances; impairment in 
judgment, memory, or comprehension; or difficulty 
establishing work relationships, the veteran's disability 
resulting from his PTSD, as discussed above, does not 
approximate the criteria for the next higher schedular rating 
of 50 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
considered.  38 C.F.R. § 3.321(b)(1) (2000).  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Id.

In this case, the rating schedule is not inadequate, as it 
provides for higher ratings, up to 100 percent, when the 
required manifestations are shown.  In addition, the 
veteran's disability picture is not so exceptional or unusual 
as to render impractical the application of regular schedular 
standards.  The veteran has not required 

frequent periods of hospitalization for his PTSD.  Nor is it 
otherwise shown that his disability picture from PTSD is 
exceptional or unusual.  Therefore, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.


ORDER

An increased rating for PTSD is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

